DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 7 -9 have been fully considered but are not persuasive.  The applicant argues that Kim and Cho do not teach a longitudinal or lateral position of the target nor a heading angle of the target.  The examiner agrees that a heading angle of the target is not taught in Kim or Cho.  Kim and Cho teach an angle between the sensing units and the target.  However, this is not explicitly mentioned in the claims.  However, a new reference Tariq (US Pub No: 2019/0391578 A1) teaches this in paragraph [0049] as described in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 2019048597 A, hereinafter Cho) in view of Kim et al. (KR 201717723 A, hereinafter Kim) and Tariq et al. (US Pub No: 2019/0391578 A1, hereinafter Tariq).
Regarding Claim 1:
	Cho discloses:
A sensor fusion target prediction device for vehicles, the sensor fusion target prediction device comprising.  Paragraph 26 describes a sensor stream signal fusion processing in a heterogeneous sensor information fusion apparatus using deep learning.  Paragraph 27 describes a fusion apparatus 200 that includes a first sensor image learning unit 202, a second sensor image learning unit 204, and a fusion unit 206.  Paragraph 25 describes a softmax classifier that predicts the score for each label for target identification.
a learning unit configured to receive sensor fusion target information and learn one or more parameters based on the received sensor fusion target information.  Paragraph 22 and figure 1 describes a single sensor image processing apparatus 100 that includes a plurality of learning stages 102 configured in multiple stages.  Paragraph 26 and figure 2 describes a sensor stream signal fusion processing in a heterogeneous sensor information fusion apparatus using deep learning.  Paragraph 30 then describes a fusion unit 205 that takes the information from the first sensor image learning unit 202 and the second image learning 204.  The fusion unit 206 has a plurality of fusion stages 250 that helps to generate a fusion feature map containing a new pattern.  Paragraph 63 then describes that the fusion apparatus 200 predicts the target object in the first image of the first sensor image learning unit 202 and the second image of the second sensor image learning unit 204 based on the fusion characteristic vector (S310).
a prediction unit configured to, upon receiving current sensor fusion target information, calculate a prediction value of the current sensor fusion target information based on the one or more parameters learned by the learning unit.  Paragraph 22 and figure 1 describes a single sensor image processing apparatus 100 that includes a plurality of learning stages 102 configured in multiple stages.  Paragraph 26 and figure 2 describes a sensor stream signal fusion processing in a heterogeneous sensor information fusion apparatus using deep learning.  Paragraph 30 then describes a fusion unit 205 that takes the information from the first sensor image learning unit 202 and the second image learning 204.  The fusion unit 206 has a plurality of fusion stages 250 that helps to generate a fusion feature map containing a new pattern.  Paragraph 63 then describes that the fusion apparatus 200 predicts the target object in the first image of the first sensor image learning unit 202 and the second image of the second sensor image learning unit 204 based on the fusion characteristic vector (S310).
and a target tracking unit configured to determine whether the sensor fusion target information is received.  Paragraph [0030] describes a first sensor image learning unit 202 and the second sensor image learning unit 204 are received.  This information is fed into the fusion unit 206.
and wherein, upon receiving the sensor fusion target information, the learning unit is configured to sort the received sensor fusion target information into learning items and continuously learn by accumulating information corresponding to each learning item at each measurement point.  Paragraph 29 describe a first sensor image learning unit 202 and the second sensor image learning unit 204 that generates a feature map that is specific to each sensor information generated through the plurality of learning stages 230 and 240.
Cho does not disclose tracking a target using the prediction value calculated by the prediction unit based on not receiving the sensor fusion target information.
Kim teaches:
and track a target using the prediction value calculated by the prediction unit based on not receiving the sensor fusion target information.  Paragraph [0035] describes performing target tracking through the operation mode and the tracking window control for the plurality of sensing units 110-1 and 110-2.
and track the target based on the sensor fusion target information upon receiving the sensor fusion target information.  Paragraph [0035] describes performing target tracking through the operation mode and the tracking window control for the plurality of sensing units 110-1 and 110-2.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Kim to show tracking a target using the prediction value calculated by the prediction unit based on not receiving the sensor fusion target information.  One would have been motivated to do so because if the machine learning program is not online, not working, or not taught, the vehicle can fall back on using previous data to continue operating.
Cho and Kim do not teach tracking the target based on the sensor fusion target information upon receiving the sensor fusion target information and the learning unit being configured to receive at least one of lateral velocity information, longitudinal velocity information, lateral position information, longitudinal position information, heading angle information, or longitudinal acceleration information of the target, yaw rate information of a host vehicle, or curvature information of a road.
Tariq teaches:
wherein the learning unit is configured to receive at least one of lateral velocity information, longitudinal velocity information, lateral position information, longitudinal position information, heading angle information, or longitudinal acceleration information of the target, yaw rate information of a host vehicle, or curvature information of a road.  Paragraph [0049] describes a perception engine 116 that can detect an object in the environment and classify the object.  The perception engine 116 that can determine a track of the object such as historical, current, and/or predicted heading, position, velocity, and/or acceleration of the object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho and Kim to incorporate the teachings of Tariq to show tracking the target based on the sensor fusion target information upon receiving the sensor fusion target information and the learning unit being configured to receive at least one of lateral velocity information, longitudinal velocity information, lateral position information, longitudinal position information, heading angle information, or longitudinal acceleration information of the target, yaw rate information of a host vehicle, or curvature information of a road.  One would have been motivated to do so to equip a computer with functionality that imitates human vision ([0001] of Tariq).
	Claim 11 is substantially similar to claim 1 and is rejected on the same grounds.

Claims 4 – 9 and 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim and Tariq and further in view of Ide et al. (US 2011/0137831 A1, hereinafter Ide).
Regarding Claim 4:
	Cho teaches:
The sensor fusion target prediction device according to claim 1, wherein, upon receiving the current sensor fusion target information, the prediction unit is configured to sort the received current sensor fusion target information into prediction items.  Paragraph 29 describe a first sensor image learning unit 202 and the second sensor image learning unit 204 that generates a feature map that is specific to each sensor information generated through the plurality of learning stages 230 and 240.
receive learning information corresponding to each prediction item from the learning unit.  Paragraph 29 describe a first sensor image learning unit 202 and the second sensor image learning unit 204 that generates a feature map that is specific to each sensor information generated through the plurality of learning stages 230 and 240.
Cho, Kim, and Tariq do not teach calculating a first prediction value of a next point of measurement time after a current point of measurement t, based on the received learning information.
Ide teaches:
and calculate a first prediction value of a next point of measurement time t+1 after a current point of measurement time t based on the received learning information.  Paragraph [0046] and figure 3 describe a prediction system 1 that performs a learning process for learning an activity state of a user as a probabilistic state transition model, using time series data indication a current location and a current time acquired by the GPS sensor 11.  Paragraph [0049] describes time series data storing section 12 that the GPS data continuously acquired by the GPS sensor 11 based on the locations and measured times.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho, Kim, and Tariq to incorporate the teachings of Ida to show calculating a first prediction value of a next point of measurement time after a current point of measurement t, based on the received learning information.  One would have been motivated to do so in order to improve the accuracy of predicting an arrival time of a vehicle, an example for this is given in paragraph [0014] of Ida.
Claim 14 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 5:
	Ide teaches:
The sensor fusion target prediction device according to claim 4, wherein the prediction unit is configured to receive learning information acquired by accumulating and learning ten pieces of information measured from the current point of measurement time t to past points of measurement time t-1 to t-9.  Paragraph [0046] and figure 3 describe a prediction system 1 that performs a learning process for learning an activity state of a user as a probabilistic state transition model, using time series data indication a current location and a current time acquired by the GPS sensor 11.  Paragraph [0049] describes time series data storing section 12 that the GPS data continuously acquired by the GPS sensor 11 based on the locations and measured times.
Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
	Ide teaches:
The sensor fusion target prediction device according to claim 4, wherein, upon calculating the first prediction value of the next point of measurement time t+1 after the current point of measurement time t, the prediction unit is configured to calculate a second prediction value of a next point of measurement time t+2 based on the calculated first prediction value and learning information corresponding to the first prediction value.  Paragraph [0046] and figure 3 describe a prediction system 1 that performs a learning process for learning an activity state of a user as a probabilistic state transition model, using time series data indication a current location and a current time acquired by the GPS sensor 11.  Paragraph [0049] describes time series data storing section 12 that the GPS data continuously acquired by the GPS sensor 11 based on the locations and measured times.
Claim 16 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
	Ide teaches:
The sensor fusion target prediction device according to claim 6, wherein the learning information corresponding to the first prediction value is learning information comprising nine pieces of information measured from the current point of measurement time t to past points of measurement time t-1 to t-8.  Paragraph [0046] and figure 3 describe a prediction system 1 that performs a learning process for learning an activity state of a user as a probabilistic state transition model, using time series data indication a current location and a current time acquired by the GPS sensor 11.  Paragraph [0049] describes time series data storing section 12 that the GPS data continuously acquired by the GPS sensor 11 based on the locations and measured times.
Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	Kim and Ide teach:
The sensor fusion target prediction device according to claim 6, wherein the prediction unit is configured to calculate the second prediction value of the next point of measurement time t+2 based on not receiving the current sensor fusion target information after calculating the first prediction value.  Paragraph [0046] and figure 3 of Ide describe a prediction system 1 that performs a learning process for learning an activity state of a user as a probabilistic state transition model, using time series data indication a current location and a current time acquired by the GPS sensor 11.  Paragraph [0049] of Ide describes a time series data storing section 12 that the GPS data continuously acquired by the GPS sensor 11 based on the locations and measured times.  Paragraph [0035] of Kim describes performing target tracking through the operation mode and the tracking window control for the plurality of sensing units 110-1 and 110-2.
Claim 18 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 9:
	Kim and Ide teach:
The sensor fusion target prediction device according to claim 6, wherein the prediction unit is configured to calculate the second prediction value of the next point of measurement time t+2 based on not continuously receiving the current sensor fusion target information at the next points of measurement time t+1 and t+2 after the current point of measurement time t after calculating the first prediction value.  Paragraph [0046] and figure 3 of Ide describe a prediction system 1 that performs a learning process for learning an activity state of a user as a probabilistic state transition model, using time series data indication a current location and a current time acquired by the GPS sensor 11.  Paragraph [0049] of Ide describes a time series data storing section 12 that the GPS data continuously acquired by the GPS sensor 11 based on the locations and measured times.  Paragraph [0035] of Kim describes performing target tracking through the operation mode and the tracking window control for the plurality of sensing units 110-1 and 110-2.
Claim 19 is substantially similar to claim 9 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keqiang (CN-109829386A): The invention discloses an intelligent vehicle passable area detection method based on multi-source information fusion, and the method comprises the steps: S100, collecting obstacle target information around a vehicle detected by a vehicle-mounted sensor, and outputting a static obstacle target library; S200, receiving obstacle target information around the vehicle, carrying out time-space synchronization on the obstacle target information detected by the vehicle-mounted sensor, carrying out single-frame target fusion on all detected obstacle information around the vehicle, carrying out continuous inter-frame multi-target tracking by utilizing motion prediction and multi-frame target association, and outputting a dynamic obstacle target library; And S300, receiving the static obstacle target library and the dynamic obstacle target library output in the step S200, and updating the dynamic obstacle target library according to the information of the static obstacle target library to form real-time obstacle target information and generate a passable area. The position, scale, category and motion information of the obstacle around the vehicle and the binarization rasterized map can be accurately obtained in the vehicle driving process, the motion track of multiple targets is tracked, and the intelligent vehicle passable area including the binarization rasterized map and dynamic obstacle information real-time updating is formed.
Lakshmanan et al. (US Pub No: 2019/0050729 A1): Methods and apparatus relating to deep learning solutions for safe, legal, and/or efficient autonomous driving are described. In an embodiment, first logic determines a geographic location of a vehicle, a weather condition at the geographic location, and a maneuver for the vehicle based at least in part on sensor data and a target location. Memory stores data corresponding to the geographic location, the weather condition, and the maneuver. The first logic causes one or more motion planning logic to actuate or control movement of the vehicle based on the stored data. Other embodiments are also disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665